Opinion issued February 23, 2016




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                           NO. 01-15-01085-CV
                         ———————————
               SUN COAST RESOURCES, INC., Appellant
                                     V.
                   PLAINS MARKETING, LP, Appellee


                  On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-06598


                       MEMORANDUM OPINION

     Appellant, Sun Coast Resources, Inc., has filed a petition for permissive

appeal seeking to challenge an interlocutory order granting appellee, Plains

Marketing, LP’s, partial motion for summary judgment. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(d) (West Supp. 2015); TEX. R. APP. P. 28.3. To be
entitled to a permissive appeal from an interlocutory order that would not

otherwise be appealable, the requesting party must establish that (1) the order to be

appealed involves “a controlling question of law as to which there is a substantial

ground for difference of opinion” and (2) an immediate appeal from the order

“may materially advance the ultimate termination of the litigation.” TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(d); see TEX. R. APP. P. 28.3(e)(4); TEX. R. CIV.

P. 168. The petition fails to establish that the order involves a controlling question

of law as to which there is a substantial ground for a difference of opinion. See

TEX. R. APP. P. 28.3(e)(4). Accordingly, we deny the petition for permissive

appeal.



                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                          2